DETAILED ACTION
Election/Restrictions
Claims 1-18 were elected without traverse in the May 12, 2022 response.  Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20060147574) in view of Willich (US 4,259,049).
As to claim 1, Harada teaches a rotary compression-molding machine, comprising: a table (13) including an upper punch (32) and a lower punch (42) slidably retained above and below each die bore (see Fig. 1), and configured to horizontally rotate the table ([0019]).  Harada teaches punches capable of compression molding a powdery material filled in the die bores when the upper punch and the lower punch being paired pass between upper rolls and lower rolls ([0019], roller R1 and lower compression roller).  Harada teaches a lower punch-retaining portion disposed below the table (Fig. 1, item 9), including a retaining bore receiving and retaining the lower punch (41), and configured to horizontally rotate along with the table and the lower punch (inherent).  Harada teaches a piece (92) that includes a bottom wall that includes an insertion bore penetrated by the lower punch (41), faces an upward surface of the lower punch-retaining portion, and includes a dust receiver (921) with an outer wall (left side of 921) disposed outside the insertion bore and configured to capture dust.
Harada is silent to a sealing case with an outer wall that rises from an outer edge of the bottom wall, has an upper end positioned higher in level than an upward surface of a circumferential edge of the insertion bore, and a returning part projecting inward from the upper end or a portion adjacent thereto.  
However, Willich teaches a sealing case (16) with an outer wall (vertical portion) having an upper end positioned higher than the insertion bore edge and includes a horizontal piece equivalent to the claimed returning part (16) projecting inward from the upper end.  In the combination of Willich with Harada, one of ordinary skill in the art would have found it obvious to extend the outer wall of Harada vertically and provide Willich’s horizonal piece equivalent of the returning part to Harada in order to define a hood or cover around the Harada lower punch.
It would have been prima facie obvious to incorporate these features from Willich into Harada as an improvement that would to prevent dust from blowing into the area around the lower punch.
As to claim 2, Harada’s dust receiver (921) is recessed downward from the circumferential edge of the insertion bore.  As to claims 4 and 5, Harada provides a sealing member (91) in the insertion bore and obviously contacting the circumference of the lower punch (41).

Claims 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20060147574) in view of Willich (US 4,259,049), and further in view of Boeckx (US 20040191347).  Harada and Willich teach the subject matter of claims 1, 2 and 4 above under 35 U.S.C. 103.
As to claims 7-10 and 13-16, Harada and Willich are silent to the vertically downward wall outside the lower punch-retaining portion with a lower end positioned below the upper surface of the punch-retaining portion.  Harada and Willich are also silent to the holding member extending inward and the bottom wall of the sealing case interpose an outer edge of the lower punch-retaining portion.
Boeckx teaches a configuration that meets these features as shown below, including a vertically downward wall extending downward outside the outer edge of the lower punch retaining portion in a downward surface of the bottom wall.  The lower end is positioned lower in level than the upward surface of the lower punch-retaining portion.  Boeckx also teaches a holding member that extends inward and the bottom wall of the sealing case interpose an outer edge of the lower punch-retaining portion.

    PNG
    media_image1.png
    530
    775
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Boeckx into the modified Harada apparatus because  (i) Boeckx provides an obvious interchangeable substitute sealing case configuration that one would have recognized as an obvious interchangeable replacement for that of Harada, (ii) since Boeckx’s sealing case conforms to the edge of the lower punch-retaining portion it would be a recognized improvement that prevents movement relative to the lower punch-retaining portion, and (iiI) Boeckx’s holding member would be an obvious improvement that controls airborne dust by sealing a passage below the sealing case.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20060147574) in view of Willich (US 4,259,049), and further in view of Korsch (US 3,392,688).  Harada and Willich teach the subject matter of claims 1 and 2 above under 35 U.S.C. 103.
As to claim 3, Harada is silent to a sealing case including a slant surface descending from the edge toward the dust receiver.  
However, Korsch teaches a downwardly inclined wall (14) near the lower punch.  In the combination with Harada, one would have recognized that the downwardly inclined wall would provide the benefit of causing dust or oil to deflect downwardly away from the lower punch (Korsch, 3:9-20).
It would have been prima facie obvious to modify the Harada sealing case to provide a downwardly inclined wall to deflect dust away from the lower punch and into the Harada dust receiver (921).
As to claim 6, Harada provides a sealing member (91) in the insertion bore and obviously contacting the circumference of the lower punch (41).

Claims 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20060147574) in view of Willich (US 4,259,049), Korsch (US 3,392,688), and further in view of Boeckx (US 20040191347).  Harada, Willich, and Korsch teach the subject matter of claims 3 and 6 above under 35 U.S.C. 103.
As to claims 11, 12, 17, and 18, Harada, Willich, and Korsch are silent to the vertically downward wall outside the lower punch-retaining portion with a lower end positioned below the upper surface of the punch-retaining portion.  Harada, Willich, and Korsch are also silent to the holding member extending inward and the bottom wall of the sealing case interpose an outer edge of the lower punch-retaining portion.
Boeckx teaches a configuration that meets these features as shown below, including a vertically downward wall extending downward outside the outer edge of the lower punch retaining portion in a downward surface of the bottom wall.  The lower end is positioned lower in level than the upward surface of the lower punch-retaining portion.  Boeckx also teaches a holding member that extends inward and the bottom wall of the sealing case interpose an outer edge of the lower punch-retaining portion.

    PNG
    media_image1.png
    530
    775
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Boeckx into the modified Harada apparatus because (i) Boeckx provides an obvious interchangeable substitute sealing case configuration that one would have recognized as an obvious interchangeable replacement for that of Harada, (ii) since Boeckx’s sealing case conforms to the edge of the lower punch-retaining portion it would be a recognized improvement that prevents movement relative to the lower punch-retaining portion, and (iiI) Boeckx’s holding member would be an obvious improvement that controls airborne dust by sealing a passage below the sealing case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742